                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

SUSAN CROSS,

           Plaintiff,

v.                                     Civil Action No. 2:19-cv-00455

SURGE STAFFING, LLC, an Alabama
Limited Liability Company,

           Defendant.


                                   ORDER


           Pending is the defendant’s motion for leave to amend

the answer, filed October 18, 2019.


           In response to paragraph 14 of the plaintiff’s

complaint, the defendant admits in its original answer that

“Plaintiff did not have responsibility for the Parkersburg, WV

branch.”     Def.’s Answer ¶ 14.   Through discovery and further

review of the complaint, the defendant discovered an inadvertent

error in the admission.     Def.’s Mot. for Leave to Amend ¶ 5.

The defendant moves for leave to amend the original answer to

deny the allegations of paragraph 14 of the plaintiff’s

complaint.    Id. ¶ 7.   The plaintiff has not filed a response to

the motion.
         Rule 15 of the Federal Rules of Civil Procedure

provides that “a party may amend its pleadings only with the

opposing party’s written consent or the court’s leave,” and that

the “court should freely give leave when justice so requires.”

Fed. R. Civ. P. 15(a)(2).   “A motion to amend should be denied

only where it would be prejudicial, there has been bad faith, or

the amendment would be futile.”       Nourison Rug Corp. v.

Parvizian, 535 F.3d 295, 298 (4th Cir. 2008).


         In addition to Rule 15(a)(2), Rule 16(b)(4) provides

that “a schedule may be modified only for good cause and with

the judge’s consent.”   Fed. R. Civ. P. 16(b)(4).     “[A]fter the

deadlines provided by a scheduling order have passed, the good

cause standard must be satisfied to justify leave to amend the

pleadings.”   Nourison Rug, 535 F.3d at 298.      “Good cause

requires the party seeking relief [to] show that the deadlines

cannot reasonably be met despite the party’s diligence[.]”      Cook

v. Howard, 484 F. App’x 805, 815 (4th Cir. 2012) (quoting 6A

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 1522.2 (3d ed. 2010)).      A “party must

first demonstrate ‘good cause’ to modify the scheduling order

deadlines, before also satisfying the Rule 15(a)(2) standard for

amendment.”   Id. at 814-15.




                                  2
         The defendant satisfies both standards.    The good

cause standard is satisfied because the defendant acted

diligently by requesting leave to amend as soon as the defendant

discovered the inadvertent error, which occurred seventeen days

after the amendment of pleadings deadline.   The Rule 15(a)(2)

standard is also satisfied because the plaintiff does not

suggest that the amended answer results in prejudice, was

motivated by bad faith, or raises futile claims.


         Accordingly, it is ORDERED that the defendant’s motion

for leave to amend the answer be, and hereby is, GRANTED.


         The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                    ENTER: November 6, 2019




                                3
